DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 1-13; prior art fails to disclose or suggest, inter alia, a ripple voltage control circuit comprising: a control circuit configured to superimpose a compensation voltage and a first ripple voltage on a feedback voltage to generate a ripple signal; and compare the ripple signal against the reference signal in order to generate a turn-on signal and wherein the compensation voltage adaptively varies with a duty cycle of the main power switch, such that the ripple signal is independent of the duty cycle, in order to maintain the feedback voltage as equal to the reference voltage.
Claims 14-18; prior art fails to disclose or suggest, inter alia, a method of comprising: generating a ripple signal by superimposing a compensation voltage and a first ripple voltage on a feedback voltage; comparing the ripple signal against the reference signal to generate a turn-on signal; and wherein the compensation voltage .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0331618 Engelhardt et al. disclose a ripple cancelling switch mode power supply; US 2016/0261198 Li discloses a voltage converter with ripple control; US 9,755,521 Cai et al. disclose a switching power supply with ripple generator; US 8,896,284 Fan discloses a converter with internal ripple.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/GARY L LAXTON/Primary Examiner, Art Unit 2896                                  3/22/2022